Merrick, 0. J.,
concurring. The cases in which this court has sanctioned injunctions issuing in other parishes than those where the judgments were rendered, were those in which manifest injury would have been done had they not been allowed. In the language of the court, they were allowed ex necessitate rei. 4 N. S. 390. Lawes v. Chinn, 7 N. S. 659. Ogier v. Daunoy, 2 An. 323. Hobgood v. Brown, 4 An. 84. It was not the intention of the court to expunge from the Code of Practice Articles 617 and 629, giving the court, rendering the judgment, jurisdiction over its executions. Now, in the case before us, there does . not exist the necessity referred to, nor can the doctrine of those cases be reason*254ably applied. For the plaintiff, when lie instituted his suit in St. Landry on this identical demand, and was met by the defendants’ reconventional demand, stood towards her in the District Court of that parish precisely as he seeks to do in the Fourth District Court of New Orleans. The plaintiff then, instead of insisting upon his demand and opposing it to the defendants’ demand, unnecessarily withdrew it from the further cognizance of that court, and suffered a final judgment to be rendered against him, merely obtaining from the court a reservation of his demand against the defendant. This final judgment of the court, taking cognizance of his demand so far as to dismiss it, must be executed, and cannot again be delayed by the consideration of that question as a bar to the execution of the judgment. And this, it appears to me, is the obvious meaning of every reservation of this kind in a final judgment. ■ The matter reserved can no longer be opposed to the judgment, and the party is left to his action, at the domicil of the party, for redress. Thomas, adm’r, v. Bourgeat, 6 Bob. 438.
The penalty for neglecting to oppose compensation is prescribed by Article 373, C. P., which is in these words :
“ Art. 373. If the defendant suffer judgment in the original suit, without pleading such compensation as he may have to oppose, as provided above, he shall not on that account lose his right of action to recover whatever amount such plaintiff owes to him, but lie must bring his action before the court within whose jurisdiction the plaintiff has his domicil." See also 8 L. R. 104, 273; 9 Bob. 165; 1 An. 284; 5 An. 670.
If such be the penalty for not opposing compensation, it cannot be less where the party voluntarily withdraws the consideration of his demand from the court. For reasons which are obvious, he must be considered as having waived his right to oppose the judgment on those grounds.
I, therefore, concur in the conclusions of Mr. Justice Cole, deeming it unnecessary to express any opinion upon the merits of this controversy.